Title: Sarah Grotjan to Thomas Jefferson, 15 March 1813
From: Grotjan, Sarah
To: Jefferson, Thomas


          Honoured Sir! Philadelphia March 15th 1813.
          Convinced that You will pardon an entire Stranger for intruding on Your time for a few minutes, when You become acquainted with the motives by which she is actuated, I solicit the favour of a few Lines in answer t to the following Inquiry.
          Accident has thrown in my way an unfortunate person by the name of Julia Bradley, whose maiden name as she informed me was Julia Webb, of Richmond Virginia. The distress in which she is at present, and her engaging manners have interested me powerfully in her behalf. During a Conversation which I lately held with her she
			 accidentaly informed
			 me, that she had the honour to be known to You and Your family.
          Should this be really so, and her relations, perhaps from a false pride on her part be unacquainted with her present distress, I should feel the greatest Comfort of having been instrumental to promote her relief.
          I take this Step without her knowlledge, or that of her husbands, who lives with her in this place, in a miserable abode, allmost deprived of the absolute necessaries of Life.
          An Answer addressed to Mr Peter A. Grotjan in Philadelphia, will reach
          Your Obedient humble ServantSarah Grotjan
        